       Case 5:16-cv-00560-EJD Document 60 Filed 06/06/16 Page 1 of 3




 1 STROOCK & STROOCK & LA VAN LLP
                                                                       ISTRIC
     JULIA B. STRICKLAND (State Bar No. 083013)
 2 STEPHEN J, NEWMAN (State Bar No. 181570)                       TES D      TC
                                                                TA
     JULIETA STEPANYAN (State Bar No. 280691)




                                                                                                      O
                                                           S
 3 2029 Century Park East




                                                                                                       U
                                                          ED




                                                                                                        RT
     Los Angeles, CA 90067-3086
                                                                                       DERED




                                                      UNIT
                                                                       O OR
 4 Telephone: 3110-556-5800
     Facsimile: 310-556-5959                                   IT IS S




                                                                                                             R NIA
 5 Email:       lacalendar@stroock.com
 6 Attorneys for Defendant
                                                                                               D av i l a




                                                      NO
      Chase Bank USA, N.A., erroneously sued as                                     a rd J .
                                                                         d ge E d w




                                                                                                            FO
 7 JPMorgan Chase Bank                                              Ju




                                                       RT




                                                                                                            LI
                                                               ER




                                                          H
 8 SAGARIA LAW, P.C.




                                                                                                      A
                                                                    N                                   C
     Scott J. Sagaria (SBN 217981)                                                      F
 9 Elliot W. Gale (SBN 263326)                                            D IS T IC T O
     Joe Angelo (SBN 268542)
                                                                                R
10 2033 Gateway Place, 5th Floor
     San Jose, CA 95110
11 Telephone:        408-279-2288
     Facsimile:      408-279-2299
12
     Attorneys for Plaintiff
13     George Van Buskirk

14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN JOSE DIVISION
17   I GEORGE VAN BUSKIRK,                            Case No. 5:16-cv-00560-EJD
18                Plaintiff,                          ORDER GRANTING
                                                      STIPULATED REQUEST FOR
19         M                                          DISMISSAL OF DEFENDANT
                                                      JPMORGAN CHASE BANK
20 EXPERIAN INFORMATION SOLUTIONS,                    WITH PREJUDICE
    INC.; EQUIFAX, INC.; TRANSUNION, LLC;
21 ASSET LIQUIDATION GROUP
    INCORPORATED; JPMORGAN CHASE
22 BANK: COMMONWEALTH CENTRAL
    (KF.1)I I L IJION; CR1.. "DI 1 11.RS1,
    FINANCIAL SERVICES, LLC; 11RO\!1i )1T
24 CREDIT UNION; ASSET ACCEPTANCE,
    LLC; DISCOVER BANK and DOES 1,
25
               Defendants.
26

27
28

                                                  j
       Case 5:16-cv-00560-EJD Document 60 Filed 06/06/16 Page 2 of 3




 1            TO THE COURT, CLERK OF COURT, ALL PARTIES AND THEIR ATTORNEYS

 2   OF RECORD:

 3            Pursuant to the terms of the settlement agreement and Federal Rules of Civil Procedure

 4   41 (a)(1 )(A)(ii), the parties respectfully request that the above captioned matter be dismissed WITH

 5   PREJUDICE as to Chase Bank USA, N.A., erroneously sued as JPMorgan Chase Bank, only.

 6   Each party shall bear its own attorneys' fees and costs.

 7

 8   Dated:           _,2016                        SAGARIA LAW, P.C.
                                                    SCOTT J. SAGARIA
 9                                                  ELLIOT W. GALE
                                                    JOE ANGELO
10
11
12
                                                           E'W5, W PAPA-
                                                                 -~Ev n!m-O
                                                    Attorneys for Plaintiff
13                                                        George Van Buskirk
14
                                                    STROOCK & STROOCK & LA VAN LLP
15   Dated:                  ,   2016               JULIA B. STRICKLAND
                                                    STEPHEN J. NEWMAN
16                                                  JULIETA STEPANYAN
17
                                                    M
18                                                                     Stephen J. Newman
19                                                  Attorneys for Defendant
                                                          Chase Bank USA, N.A., erroneously sued
20                                                        as JPMorgan Chase Bank
21
22
23
24
25

26
27
28
                                                                              Case 5:16-cv-00560-EJD Document 60 Filed 06/06/16 Page 3 of 3



                                                                      1                                 CERTIFICATE OF SERVICE

                                                                      2           I hereby certify that, on June 3, 2016, a copy of the foregoing STIPULATED
                                                                      3   REQUEST FOR DISMISSAL OF DEFENDANT JPMORGAN CHASE BANK
                                                                      4   WITH PREJUDICE was filed electronically and served by U.S. Mail on anyone
                                                                      5   unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
                                                                      6   parties by operation of the court’s electronic filing system or by facsimile to anyone
                                                                      7   unable to accept electronic filing as indicated on the Notice of Electronic Filing.
                                                                      8   Parties may access this filing through the court’s EM/ECF System.
                                                                      9
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                                                                             /s/ Stephen J. Newman
                                Los Angeles, California 90067-3086




                                                                     11
                                                                                                                                 Stephen J. Newman
                                     2029 Century Park East




                                                                     12

                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                  -2-
                                                                                             STIPULATED REQUEST FOR DISMISSAL WITH PREJUDICE
                                                                          LA 51984569
